PER CURIAM.
William Jerkins (Appellant), the former husband, appeals from a final order granting the Department of Health and Rehabilitative Service’s 1993 motion to establish arrearages in child support allegedly owed to Marion Jerkins, the former wife, for the period from 1954 to 1972. We reverse the order. Our examination of the record leads us to conclude that Appellant established, by the evidence of exceptional and compelling circumstances, all the elements of the defense of laches necessary to bar the claim for child support arrearages. Van Meter v. Kelsey, 91 So.2d 327 (Fla.1956); Brumby v. Brumby, 647 So.2d 330 (Fla. 4th DCA 1994); Nowell v. Nowell, 634 So.2d 235 (Fla. 1st DCA 1994); Armour v. Allen, 377 So.2d 798, 800 (Fla. 1st DCA 1979); Phillips v. Adams, 339 So.2d 665 (Fla. 4th DCA 1976); Teta v. Teta, 297 So.2d 642, 645 (Fla. 1st DCA 1974); Brown v. Brown, 108 So.2d 492, 493-94 (Fla. 2d DCA 1959).
REVERSED.
WEBSTER, MICKLE and VAN NORTWICK, JJ„ concur.